Title: Proclamation, 15 September 1792
From: Washington, George
To: 



[15 September 1792]

By the Presdent of the United States. A Proclamation.
Whereas certain violent and unwarrantable proceedings have lately taken place, tending to obstruct the operation of the laws of the United States for raising a revenue upon Spirits distilled within the same, enacted pursuant to express authority delegated in the Constitution of the United States; which proceedings are subversive of good order, contrary to the duty that every Citizen

owes to his Country and to the laws, and of a nature dangerous to the very being of Government: And whereas such proceedings are the more unwarrantable, by reason of the moderation which has been heretofore shewn on the part of the Government, and of the disposition which has been manifested by the Legislature (who alone have authority to suspend the operation of laws) to obviate causes of objection, and to render the laws as acceptable as possible. and whereas it is the particular duty of the Executive “to take care that the laws be faithfully executed,” and not only that duty, but the permanent interests and happiness of the people require, that every legal and necessary step should be pursued as well to prevent such violent and unwarrantable proceedings, as to bring to justice the infractors of the laws and secure obedience thereto.
Now therefore I George Washington, President of the United States, do by these presents most earnestly admonish and exhort all persons whom it may concern, to refrain and desist from all unlawful combinations and proceedings whatsoever, having for object or tending to obstruct the operation of the laws aforesaid; inasmuch as all lawful ways and means will be strictly put in execution, for bringing to justice the infractors thereof and securing obedience thereto.
And I do moreover charge and require all Courts, Magistrates and Officers whom it may concern, according to the duties of their several Offices, to exert the powers in them respectively vested by law for the purposes aforesaid, hereby also enjoining and requiring all persons whomsoever, as they tender the welfare of their Country, the just and due authority of Government and the preservation of the public peace, to be aiding and assisting therein, according to law.
In Testimony whereof I have caused the seal of the United States to be affixed to these presents, and signed the same with my hand. Done this fifteenth day of September in the year of our Lord one thousand seven hundred and ninety two, and of the independence of the United States the seventeenth.

Geo. Washington
By the PresidentTh. Jefferson.

